Porter, J.
delivered the opinion of the court. The plaintiff claims from the defendant a negro slave, and hire for the time he has been in his possession. The answer neither admits or denies the allegations in the petition, but avers, that no demand has ever been made for the slave and that if he be on the plantation of the defendant, it is without his consent, and that the plaintiff might have taken him away.
The evidence fully sustains the allegations of the petition, and justifies the verdict given in the court below for the slave and the hire. The judgment rendered thereon was correct, and it is therefore ordered, adjudged and decreed, that it be affirmed with costs.